DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-27. New claims 28 and 29 have been added Accordingly, claims 1-29 are pending in the current application.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Cole et al. fails to teach “wherein after a movement faster than the device is capable of updating the quality of a slice, the lower quality component is played but then updated to the high quality component”. In Paragraph 16, Cole et al. teaches “By controlling the streaming as a function of head position, the entire 360 degree scene need not be streamed at all times resulting in more efficient use of limited bandwidth than would be the case if all portions of the 360 scene where given the same priority for streaming purposes.” In Paragraph 37, Cole et al. teaches “For example the scene 200 may be portioned into twelve (n=12) 30 degree portions. In one such embodiment, rather than individual encoding each partition, multiple partitions are grouped together and encoded as a group. Different groups of partitions may be endowed and streamed to the user with the size of each group being the same in terms of total degrees of scene but corresponding to a different portions of an image which may be streamed depending on the user's head position, e.g., viewing angle as measured on the scale of 0 to 360 degrees.” This clearly teaches that the quality version provided to certain slices is based on different portions based on a user’s head position. In Paragraph 51, Cole et al. teaches “Operation proceeds from step 608 to step 608 where the current head position of the user device from which the request for content is initialized, e.g., the current head position at the time of the request is to be the 0 degree position. The 0 degree or forward looking position may be re-initialized in some embodiments by the user with the playback device signaling that a re-initialization is to occur. Over time the user's head position and/or changes in the user's head position, e.g., relative to the original head position, are reported to the content delivery system 104 and the updated position is used as will be discussed below to make content delivery decisions.” This clearly teaches re-initialization at a current head position, which is updates the quality of the quality of the slice being displayed based on the user’s current forward head position, which clearly brings the forward image “up to date” and presents a higher quality version in the forward position. In Paragraph 53, Cole et al. clearly teaches “As a result of the initialization in step 610, the playback device will have scene data corresponding to each of the different portions of 360 degree possible viewing area. Accordingly, if the user of the playback device suddenly turns to the rear, at least some data will be available to display to the user even if it is not as up to date as the portion the user was viewing prior to turning his head.” These teachings very clearly and unambiguously disclose the claim limitations of “after a movement faster than the device is capable of updating the quality of a slice, the lower quality component is played but then updated to the high quality” as claimed, the claim language CLEARLY recites that the lower quality component is UPDATED to the high quality, which implies that the lower quality component is not up to date at the moment it is received, thus the claim language, as recited, is clearly taught by the teachings of Cole et al..
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high quality component includes more slices than the lower quality component) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments about which fields of views correspond to which components in terms of particular number of degrees and further discussing what amount a user would have to turn their head to start seeing the edges of views which are categorized as behind the head, are all not recited in the claim language.
Applicant argues that the combination of Cole et al. and Sylvain et al. fails to teach “adaptive layers which are prioritized by a tag”. In Paragraph 32 Sylvain et al. teaches “As such, the enhancement information provides supplemental coding information that, when used with corresponding base information, allows the video content of the active image area 14(A) that is mapped to the selected portion 24 of the composite video content 20 to be reconstructed at a higher quality level when the encoded video stream is decoded. In FIG. 2A, image windows 22(B) through 22(E) are designated with an "LQ" to indicate that these portions of the composite video content 20 will not have supplemental coding information provided in the higher SVC layer, and as such may only be decoded at the lower SVC layer or below to provide a lower quality reconstruction. Image window 22(A), which is associated with the selected portion 24, may be reconstructed at the higher quality level when the supplemental coding information is available to enhance the corresponding base information.” In Paragraph 39, Sylvain et al. teaches “With reference to FIG. 4, a block representation of a multi-view camera system 10 is illustrated. The cameras 12 capture video content of different image areas 14 and generate corresponding original video streams that provide video content of the image areas 14. The original video streams are delivered to a composite video processing function 28, which will generate the composite video content 20 in a predetermined manner or based on composite video content (CVC) control information, which is provided by a control function 30. The CVC control information provided by the control function 30 may be used to control the shape, size, or layout of the composite video content 20. For example, the panoramic layout of the composite content window, as illustrated in FIGS. 2A and 2B, and the corresponding allocation of video content from the various image areas 14 to image windows 22 may be statically or dynamically controlled based on the CVC control information.” In Paragraph 40, Sylvain et al. teaches “The active one of the image areas 14 may be identified by the control function 30 at any time by analyzing the audio content from the different microphones 18 and selecting the image area 14 that is associated with the dominant audio content as an active image area 14. The control function 30 may use the CVC control information to identify the active image area 14 to the composite video processing function 28. When the source of the video content allocated to a primary window 26 changes based on the active image area 14, such as provided in FIGS. 3A and 3B, the active image area 14 may be used to identify the currently active image area 14. The composite video processing function 28 can then dynamically map the video content of the currently active image area 14 to the primary window 26.” In Paragraph 42, Sylvain et al. teaches “The control function 30 may also provide encoding control information to the scalable video codec 32. The encoding control information may identify the select portion 24 of the composite video content 20 that should be encoded at the higher quality level. In other words, the encoding control information may identify the select portion 24 of the composite video content 20 for which supplemental coding information should be provided in the higher SVC layer. This is particularly beneficial when the select portion 24 of the composite video content 20 is dynamically changing during the conference session, such as illustrated in FIGS. 2A and 2B. The encoding control information may also select the actual SVC encoding levels to use in the lower and higher SVC layers. If the select portion 24 is fixed within the composite video content 20, such as illustrated in the primary window 26 of FIGS. 3A and 3B, the encoding control information may not be necessary for identifying the select portion 24 to be encoded at the higher quality level. In an alternative embodiment, encoding control information may be provided to the scalable video codec 32 by the composite video processing function 28.” In Paragraph 46, Sylvain et al. teaches “Based on the active image area 14, the control function 30 instructs the scalable video codec 32 that is encoding the video content of the active image area 14 to encode the video content at the higher quality level to provide the HQ encoded video stream. Concurrently, the control function 30 instructs the scalable video codecs 32 that are encoding the video content of the other, or non-active, image areas 14 to encode the respective video content at one or more lower quality levels to provide the LQ encoded video streams.” This clearly and unambiguously teaches prioritizing video content in an active image area as “HQ” with higher quality scalable adaptive layers, vs those in not active image areas being “LQ”. Here Sylvain very clearly teaches prioritizing and categorizing the video content into HQ and LQ portions based on CVC control information and encoding control information, which is supplemental control data (ie tags) which help create a distinction between lower quality inactive windows and higher quality active windows.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific definition of “outside the user’s view” and “behind the user’s view” in terms of degrees as compared to Cole et al.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments about which fields of views correspond to which components in terms of particular number of degrees and further discussing what amount a user would have to turn their head to start seeing the edges of views which are categorized as behind the head, are all not recited in the claim language.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that the combination of Cole et al., Sylvain and Reitan fail to teach “an interactive menu providing one or more game rental opportunities”, and “embedded content includes a link to the one or more game rental opportunities”. However Examiner respectfully disagrees. In Paragraph 47, Reitan teaches “Embodiments provide an enterprise system for enabling user interaction with various media modes, wherein the media mode may be displayed on different devices. Different media modes may present varying mixtures of different versions of reality (reality models) that may be discretely blended together and displayed on different devices to a device user such that the user may interact with the elements within the device's display, according to one or more interaction models. Some examples of reality models are: real-time image capture; geospatial models (as those used by locating tools and navigation equipment); produced television and movie content; produced video advertising; atmospheric and weather models; multi-sensor arrays; and virtual reality models. Some examples of interaction models are: passive viewing of video programming content (e.g., movies, television, documentaries); advertisements; programming applications (e.g., enterprise applications for businesses); interactive television; custom branded interactivity (aka "gamefied" advertising); games (e.g., augmented reality games); and computer applications (e.g., accounting application).” In Paragraph 48, Reitan teaches “Essentially, embodiments correlate multiple versions of reality such that the multiple versions of reality may be displayed to the user as a single three-dimensional version of reality within which the user may interact. Thus, different forms of reality models may be combined into a single common view, and then displayed on a plurality of different devices and enable user interaction with the elements within the display.” In Paragraph 1125 it teaches “In an embodiment interactive device 1310 is operable to provide a viewer 1312 with additional content 1305 comprising interactive advertising. In an embodiment additional content 1305 comprises at least one advertisement 1306 and/or at least one game 1307 and/or at least one reward. In some embodiments additional content 1305 covers a portion of display 1311, while in other embodiments additional content 1305 covers all of display 1311 (e.g., the additional content 1305 uses the entire display 1311).” Providing an interactive advertisement for a game is interpreted to be functionally and patentably the same as providing a game rental opportunity, the particulars of the transaction being for a game rental are merely a design choice and not given patentable weight. In Paragraph 1130, it further teaches “In one embodiment an interactive advertisement 1306 may provide a viewer 1312 with a menu. This menu may provide options to a viewer 1312 including, but not limited to: watching a commercial, playing a game 1307, listening to a song, downloading/showing a web page, etc. In an embodiment interacting with an advertisement 1306 may cause interactive device 1310 to display a webpage that sells a product.” In Paragraph 1134, it teaches “In an embodiment, an object 1301 is an interactive gateway to advertisements 1306. In other words, in some embodiments, viewer 1312 receives additional content 1305 by interacting with object 1301. For example, in some embodiments, when viewer 1312 interacts with object 1301 a commercial will play, a game 1307 associated with the object 1301 will appear, a website will open, a menu will appear, etc.” This clearly and unambiguously teaches an interactive menu providing purchase options for games, purchase options for games inherently include the concept of temporary purchase or rental, further the particulars of the transaction being for a game rental are merely a design choice and not given patentable weight.

Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 20150249813 A1) in view of Sylvain (US 20100157016 A1) and further in view of Reitan (US 20130222371 A1).
Regarding Claim 8, Cole et al. teaches an apparatus comprising: a. a non-transitory memory for storing an application (Figure 8, Elements 800, and 812; Paragraphs 80-83), the application for:
i. receiving three dimensional 360 degree virtual reality content (Paragraph 79; Paragraph 83), wherein the three dimensional 360 degree virtual reality content includes a high quality component a lower quality component than the high quality component, and a lowest quality component lower than the lower quality component (Figure 4, shows that each input image portion can be encoded using at least 4 different quality encoded versions, which include a Full HD representing a high quality, a SD representing a lower quality, and a high compression, and reduced framerate SD representing a lowest quality; Figure 5; shows at least 3 portions of a scene, with different possible encoding schemes that can be selected for each of said portions; Paragraph 10; Paragraph 11, “In some embodiments this involves encoding the same content multiple times with each encoding producing a video bitstream with a different data rate or in a manner, e.g., with enhancement layers, that allows different sets of encoded data to be supplied to support different data rates and correspondingly different levels of quality.”; Paragraphs 12-17; Paragraph 29, “The encoders may be used in parallel to encode different portions of a scene and/or to encode a given portion of a scene to generate encoded versions which have different data rates. Using multiple encoders in parallel can be particularly useful when real time or near real time streaming is to be supported.”; Paragraph 40, “In step 306 the data corresponding the different scene portions is encoded in accordance with the invention. In some embodiments each scene portion is independently encoded by multiple encoders to support multiple possible bit rate streams for each portion.”; Paragraphs 43-47; Paragraphs 52-60), wherein the high quality component includes one or more first slices within a user's view, the lower quality component includes one or more second outside the user's view, and the lowest quality component includes one or more third slices behind the user's view (Paragraph 10, “In some embodiments where the 360 degree view is portioned into 3 portions, one portion corresponds to a frontal 180 degree view, a second portion corresponds to a left rear 90 degree portion and another portion corresponds to a right rear 90 degree portion. While three portions are described for purposes of explaining the invention, the 360 degree scene may be divided into more portions. Furthermore, while in some embodiments the portions are non-overlapping, in other embodiments the portions are different but partially overlap.” Paragraphs 11-14; Paragraph 17; Paragraph 37, “For example the scene 200 may be portioned into twelve (n=12) 30 degree portions. In one such embodiment, rather than individual encoding each partition, multiple partitions are grouped together and encoded as a group. Different groups of partitions may be endowed and streamed to the user with the size of each group being the same in terms of total degrees of scene but corresponding to a different portions of an image which may be streamed depending on the user's head position, e.g., viewing angle as measured on the scale of 0 to 360 degrees.”; Paragraphs 58-60), further wherein after a movement faster than the device is capable of  updating the quality of a slice, the lower quality component is played but then updated to the high quality component (Paragraph 10, “In some embodiments where the 360 degree view is portioned into 3 portions, one portion corresponds to a frontal 180 degree view, a second portion corresponds to a left rear 90 degree portion and another portion corresponds to a right rear 90 degree portion. While three portions are described for purposes of explaining the invention, the 360 degree scene may be divided into more portions. Furthermore, while in some embodiments the portions are non-overlapping, in other embodiments the portions are different but partially overlap.” Paragraphs 11-14; Paragraph 16, “By controlling the streaming as a function of head position, the entire 360 degree scene need not be streamed at all times resulting in more efficient use of limited bandwidth than would be the case if all portions of the 360 scene where given the same priority for streaming purposes.”; Paragraph 17; Paragraph 37, “For example the scene 200 may be portioned into twelve (n=12) 30 degree portions. In one such embodiment, rather than individual encoding each partition, multiple partitions are grouped together and encoded as a group. Different groups of partitions may be endowed and streamed to the user with the size of each group being the same in terms of total degrees of scene but corresponding to a different portions of an image which may be streamed depending on the user's head position, e.g., viewing angle as measured on the scale of 0 to 360 degrees.”; Paragraphs 51-53; Paragraphs 58-60); and
ii. displaying the three dimensional 360 degree virtual reality content (Figure 8, Element 805; Paragraph 79); and
b. a processing component coupled to the memory, the processing component configured for processing the application (Figure 8, Element 808; Paragraph 81, “The memory 812 includes various modules, e.g., routines, which when executed by the processor 808 control the playback device 800 to decoding and output operations in accordance with the invention.”).
However, Cole et al. does not explicitly teach that each layer of the one or more first slices includes one or more adaptive layers which are prioritized by a tag, and when the tag is set to “no” or an equivalent value, then a corresponding layer is played at a lowest available bandwidth; wherein a first layer of manifest tiles describes a quantity of slices presented and a second layer of manifest tiles is for visible streams, wherein the three dimensional 360 degree virtual reality content comprises: i. an interactive menu providing one or more purchase or rental opportunities; and ii. selectable, embedded content within the three dimensional 360 degree virtual reality content, wherein the selectable, embedded content includes a link to the one or more purchase or rental opportunities. 
Sylvain, however, teaches that each layer of the one or more first slices includes one or more adaptive layers which are prioritized by a tag, and when the tag is set to “no” or an equivalent value, then a corresponding layer is played at a lowest available bandwidth (Paragraph 32, “As such, the enhancement information provides supplemental coding information that, when used with corresponding base information, allows the video content of the active image area 14(A) that is mapped to the selected portion 24 of the composite video content 20 to be reconstructed at a higher quality level when the encoded video stream is decoded. In FIG. 2A, image windows 22(B) through 22(E) are designated with an "LQ" to indicate that these portions of the composite video content 20 will not have supplemental coding information provided in the higher SVC layer, and as such may only be decoded at the lower SVC layer or below to provide a lower quality reconstruction. Image window 22(A), which is associated with the selected portion 24, may be reconstructed at the higher quality level when the supplemental coding information is available to enhance the corresponding base information.”; Paragraph 46), 
wherein a first layer of manifest tiles describes a quantity of slices presented and a second layer of manifest tiles is for visible streams (Paragraph 5, “In a first embodiment, the video content from each of the original video streams is used to generate composite video content, which is carried in a composite video content stream. The composite video content may include multiple image windows, wherein each image window includes the video content of a corresponding image area. The composite video content stream is encoded using SVC to provide an encoded video stream having at least a lower SVC layer and a higher SVC layer. The lower SVC layer includes base information from which the composite video content can be reconstructed at a lower quality level. The higher SVC layer includes enhancement information for a selected portion of the composite video content. The selected portion of the composite video content corresponds to the image window in which video content of the active image area is provided. The enhancement information provides supplemental coding information that, when used with corresponding base information, allows the selected portion of the composite video content to be reconstructed at a higher quality level when the encoded video stream is decoded.”; Paragraph 24).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the virtual reality content apparatus of Cole et al. to include the slices with layers prioritized by tags as shown Sylvain above, in order to provide a video conferencing technique that is capable of providing higher quality video content for the active speaker while providing lower quality video content for the other non-active participants in a given conference location in a bandwidth efficient and effective manner (See Sylvain Paragraph 4).
However, neither of Cole et al. and Sylvain explicitly teach wherein the three dimensional 360 degree virtual reality content comprises: i. an interactive menu providing one or more purchase or rental opportunities; and ii. selectable, embedded content within the three dimensional 360 degree virtual reality content, wherein the selectable, embedded content includes a link to the one or more purchase or rental opportunities.
Reitan, however, teaches that the three dimensional 360 degree virtual reality content comprises: i. an interactive menu providing one or more game rental opportunities; and ii. selectable, embedded content within the three dimensional 360 degree virtual reality content, wherein the selectable, embedded content includes a link to the one or more game rental opportunities (Paragraphs 46-49; Paragraphs 1125-1135).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the virtual reality content apparatus of Cole et al. as modified by Sylvain to include the selectable menu of purchasable items as in Reitan above, so the user may interact with both the applications and other elements displayed in the video (See Reitan Paragraph 49).
Regarding Claim 9, Cole et al., Sylvain, Reitan teach all of the limitations of claim 8 above, Cole et al. further teaches that the high quality component and the lower quality component each include a slice of the content (Paragraph 10; Paragraph 11, “As should be appreciated, reductions in both temporal and spatial resolution are used in combination in some embodiments to produce low data rate streams corresponding to portion of the scene area. While control of spatial and/or temporal resolution can be used to produce data streams of different data rates control of other encoder settings including the level of data compression may, and in some embodiments is, used alone or in addition to control of spatial and/or temporal resolution to produce data streams corresponding to a scene portion with one or more desired data rates.”).
Regarding Claim 10, Cole et al., Sylvain, Reitan teach all of the limitations of claim 8 above, Cole et al. further teaches that the high quality component includes content the user is viewing and the lower quality component includes the content the user is not viewing (Paragraph 59, “After the scene portions to be streamed are selected in step 612, operation proceeds to step 614 wherein the encoded version of the selected stream portions are selected, e.g., based on the available data rate and the viewing position of the user. For example a full rate high resolution version of the scene portion which the user is facing as indicated by the current reported head portion may and normally will be streamed. One more scene portions to the left and/or right of the current head position may be selected to be streamed as a lower resolution”).
Regarding Claim 11, Cole et al., Sylvain, Reitan teach all of the limitations of claim 8 above, Cole et al. further teaches that the high quality component and the lower quality component are synchronized at a same timecode (Paragraph 12; Paragraph 15).
Regarding Claim 12, Cole et al., Sylvain, Reitan teach all of the limitations of claim 8 above, Cole et al. further teaches that the three dimensional 360 degree virtual reality content includes a plurality of qualities of content (Paragraph 46), and the quality of the content is selected based on a visible area and network information (Paragraphs 50-53; Paragraph 59).
Regarding Claim 13, Cole et al., Sylvain, Reitan teach all of the limitations of claim 8 above, Cole et al. further teaches that the three dimensional 360 degree virtual reality content includes a plurality of qualities of content (Paragraph 46), and the quality of the content for a non-visible area is a lowest quality, and the quality of the content for a visible area is based on remaining network bandwidth available (Paragraphs 50-53; Paragraph 59; Paragraphs 61-63).
Regarding Claim 14, Cole et al., Sylvain, Reitan teach all of the limitations of claim 8 above, Cole et al. further teaches that the three dimensional 360 degree virtual reality content includes a plurality of resolutions and bitrates of content (Paragraphs 46-47).
Method claims 1-7 are drawn to the method of using the corresponding apparatus claimed in claims 8-14. Therefore method claims 1-7 correspond to apparatus claims 8-14 and are rejected for the same reasons of anticipation as used above.
Regarding Claim 21, Cole et al. teaches an apparatus comprising: a. a non-transitory memory for storing an application (Figure 7, Elements 700, and 712; Paragraphs 70-74), the application for:
i. storing three dimensional 360 degree virtual reality content in a plurality of resolutions (Figure 5; Paragraphs 46-47); and
ii. transmitting the three dimensional 360 degree virtual reality content based on a visible area and a non-visible area and network information, wherein the visible area includes a high quality component, and the non-visible area includes a lower quality component lower than the high quality component and a lowest quality component lower than the lower quality component (Figure 4, shows that each input image portion can be encoded using at least 4 different quality encoded versions, which include a Full HD representing a high quality, a SD representing a lower quality, and a high compression, and reduced framerate SD representing a lowest quality; Figure 5; shows at least 3 portions of a scene, with different possible encoding schemes that can be selected for each of said portions; Figure 6; Paragraph 10; Paragraph 11, “In some embodiments this involves encoding the same content multiple times with each encoding producing a video bitstream with a different data rate or in a manner, e.g., with enhancement layers, that allows different sets of encoded data to be supplied to support different data rates and correspondingly different levels of quality.”; Paragraphs 12-17; Paragraph 29, “The encoders may be used in parallel to encode different portions of a scene and/or to encode a given portion of a scene to generate encoded versions which have different data rates. Using multiple encoders in parallel can be particularly useful when real time or near real time streaming is to be supported.”; Paragraph 40, “In step 306 the data corresponding the different scene portions is encoded in accordance with the invention. In some embodiments each scene portion is independently encoded by multiple encoders to support multiple possible bit rate streams for each portion.”; Paragraphs 43-47; Paragraphs 50-60; Paragraphs 61-63), wherein the high quality component includes one or more first slices within a user's view, the lower quality component includes at least two second slices outside the user's view with a slice on either side of the one or more first slices within a user’s view, and the lowest quality component includes one or more third slices behind the user's view (Paragraph 10, “In some embodiments where the 360 degree view is portioned into 3 portions, one portion corresponds to a frontal 180 degree view, a second portion corresponds to a left rear 90 degree portion and another portion corresponds to a right rear 90 degree portion. While three portions are described for purposes of explaining the invention, the 360 degree scene may be divided into more portions. Furthermore, while in some embodiments the portions are non-overlapping, in other embodiments the portions are different but partially overlap.” Paragraphs 11-14; Paragraph 17; Paragraph 37, “For example the scene 200 may be portioned into twelve (n=12) 30 degree portions. In one such embodiment, rather than individual encoding each partition, multiple partitions are grouped together and encoded as a group. Different groups of partitions may be endowed and streamed to the user with the size of each group being the same in terms of total degrees of scene but corresponding to a different portions of an image which may be streamed depending on the user's head position, e.g., viewing angle as measured on the scale of 0 to 360 degrees.”; Paragraphs 58-60) further wherein after a movement faster than the device is capable of  updating the quality of a slice, the lower quality component is played but then updated to the high quality component (Paragraph 10, “In some embodiments where the 360 degree view is portioned into 3 portions, one portion corresponds to a frontal 180 degree view, a second portion corresponds to a left rear 90 degree portion and another portion corresponds to a right rear 90 degree portion. While three portions are described for purposes of explaining the invention, the 360 degree scene may be divided into more portions. Furthermore, while in some embodiments the portions are non-overlapping, in other embodiments the portions are different but partially overlap.” Paragraphs 11-14; Paragraph 16, “By controlling the streaming as a function of head position, the entire 360 degree scene need not be streamed at all times resulting in more efficient use of limited bandwidth than would be the case if all portions of the 360 scene where given the same priority for streaming purposes.”; Paragraph 17; Paragraph 37, “For example the scene 200 may be portioned into twelve (n=12) 30 degree portions. In one such embodiment, rather than individual encoding each partition, multiple partitions are grouped together and encoded as a group. Different groups of partitions may be endowed and streamed to the user with the size of each group being the same in terms of total degrees of scene but corresponding to a different portions of an image which may be streamed depending on the user's head position, e.g., viewing angle as measured on the scale of 0 to 360 degrees.”; Paragraphs 51-53; Paragraphs 58-60); and
b. a processing component coupled to the memory, the processing component configured for processing the application (Figure 7, Element 708; Paragraph 69).
However, Cole et al. does not explicitly teach that each layer of the one or more first slices includes one or more adaptive layers which are prioritized by a tag, and when the tag is set to “no” or an equivalent value, then a corresponding layer is played at a lowest available bandwidth, wherein a first layer of manifest tiles describes a quantity of slices presented and a second layer of manifest tiles is for visible streams. 
Sylvain, however, teaches that each layer of the one or more first slices includes one or more adaptive layers which are prioritized by a tag, and when the tag is set to “no” or an equivalent value, then a corresponding layer is played at a lowest available bandwidth (Paragraph 32, “As such, the enhancement information provides supplemental coding information that, when used with corresponding base information, allows the video content of the active image area 14(A) that is mapped to the selected portion 24 of the composite video content 20 to be reconstructed at a higher quality level when the encoded video stream is decoded. In FIG. 2A, image windows 22(B) through 22(E) are designated with an "LQ" to indicate that these portions of the composite video content 20 will not have supplemental coding information provided in the higher SVC layer, and as such may only be decoded at the lower SVC layer or below to provide a lower quality reconstruction. Image window 22(A), which is associated with the selected portion 24, may be reconstructed at the higher quality level when the supplemental coding information is available to enhance the corresponding base information.”); 
wherein a first layer of manifest tiles describes a quantity of slices presented and a second layer of manifest tiles is for visible streams (Paragraph 5, “In a first embodiment, the video content from each of the original video streams is used to generate composite video content, which is carried in a composite video content stream. The composite video content may include multiple image windows, wherein each image window includes the video content of a corresponding image area. The composite video content stream is encoded using SVC to provide an encoded video stream having at least a lower SVC layer and a higher SVC layer. The lower SVC layer includes base information from which the composite video content can be reconstructed at a lower quality level. The higher SVC layer includes enhancement information for a selected portion of the composite video content. The selected portion of the composite video content corresponds to the image window in which video content of the active image area is provided. The enhancement information provides supplemental coding information that, when used with corresponding base information, allows the selected portion of the composite video content to be reconstructed at a higher quality level when the encoded video stream is decoded.”; Paragraph 24).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the virtual reality content apparatus to include the slices with layers prioritized by tags as shown Sylvain above, in order to provide a video conferencing technique that is capable of providing higher quality video content for the active speaker while providing lower quality video content for the other non-active participants in a given conference location in a bandwidth efficient and effective manner (See Sylvain Paragraph 4).
However, neither of Cole et al. and Sylvain explicitly teach wherein the three dimensional 360 degree virtual reality content comprises: i. an interactive menu providing one or more purchase or rental opportunities; and ii. selectable, embedded content within the three dimensional 360 degree virtual reality content, wherein the selectable, embedded content includes a link to the one or more purchase or rental opportunities.
Reitan, however, teaches that the three dimensional 360 degree virtual reality content comprises: i. an interactive menu providing one or more purchase or rental opportunities; and ii. selectable, embedded content within the three dimensional 360 degree virtual reality content, wherein the selectable, embedded content includes a link to the one or more game rental opportunities (Paragraphs 46-49; Paragraphs 1125-1135).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the virtual reality content apparatus of Cole et al. as modified by Sylvain to include the selectable menu of purchasable items as in Reitan above, so the user may interact with both the applications and other elements displayed in the video (See Reitan Paragraph 49).
Regarding Claim 22, Cole et al., Sylvain, Reitan teach all of the limitations of claim 21 above, Cole et al. further teaches that the three dimensional 360 degree virtual reality content in the plurality of resolutions includes slices of high resolution content and slices of lower resolution content (Paragraph 10; Paragraph 11, “As should be appreciated, reductions in both temporal and spatial resolution are used in combination in some embodiments to produce low data rate streams corresponding to portion of the scene area. While control of spatial and/or temporal resolution can be used to produce data streams of different data rates control of other encoder settings including the level of data compression may, and in some embodiments is, used alone or in addition to control of spatial and/or temporal resolution to produce data streams corresponding to a scene portion with one or more desired data rates.”).
Regarding Claim 23, Cole et al., Sylvain, Reitan teach all of the limitations of claim 22 above, Cole et al. further teaches that the high resolution content and the lower resolution content are synchronized at a same timecode (Paragraph 12; Paragraph 15).
Regarding Claim 24, Cole et al., Sylvain, Reitan teach all of the limitations of claim 21 above, Cole et al. further teaches that transmitting the three dimensional 360 degree virtual reality content includes transmitting high resolution content for the visible area and lower resolution content for the non-visible area (Paragraphs 50-53; Paragraph 59; Paragraphs 61-63).
Regarding Claim 25, Cole et al., Sylvain, Reitan teach all of the limitations of claim 21 above, Cole et al. further teaches that the resolution of the content for the non-visible area is a lowest resolution, and the resolution of the content for a visible area is based on remaining network bandwidth available (Paragraphs 50-53; Paragraph 59; Paragraphs 61-63).
Regarding Claim 26, Cole et al., Sylvain, Reitan teach all of the limitations of claim 21 above, Cole et al. further teaches that the network information includes network speed and network traffic (Paragraph 50, “The data rate may be determined from information included in the request indicating the supported data rates and/or from other information such as network information indicating the maximum bandwidth that is available for delivering content to the requesting device.”; supported data rates indicate network speed, and maximum available bandwidth indicate traffic as this changes with amount of traffic).
Method claims 15-20 are drawn to the method of using the corresponding apparatus claimed in claims 21-26. Therefore method claims 15-20 correspond to apparatus claims 21-26 and are rejected for the same reasons of anticipation as used above.
Regarding Claim 28, Cole et al., Sylvain, Reitan teach all of the limitations of claim 21 above, Cole et al. further teaches the three dimensional 360 degree virtual reality content includes content from a live gaming channel combined with a live video stream to generate a social viewing experience (Paragraph 49, Paragraph 64; clearly discloses streaming real-time events, such as sports events or other events, this is interpreted to inherently include e-sports events, and gaming live streams with associated webcam feeds).
Regarding Claim 29, Cole et al., Sylvain, Reitan teach all of the limitations of claim 21 above, Cole et al. further teaches the high quality component, the lower quality component and the lowest quality component are all acquired simultaneously (Paragraphs 52-57; explicitly teaches that the entire 360 degree scene including all quality portions are initialized and sent at the same time, and globally updated according to a global refresh rate).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 20150249813 A1) in view of Sylvain (US 20100157016 A1) and further in view of Reitan (US 20130222371 A1) as applied to claim 1-26, and 28-29 above, and further in view of White et al. (US 20020089587 A1).
Regarding Claim 27, Cole et al., Sylvain, Reitan teach all of the limitations of claim 21 above, Cole et al. further teaches that buffering is implemented in which the high quality component that is not currently being viewed is downloaded preemptively for when a user’s head will turn, wherein preemptively downloading the high quality component is based on external events that are distinct from the three dimensional 360 degree virtual reality content (Paragraphs 12-13; Paragraph 17; Paragraphs 50-53; Paragraph 59; Paragraphs 61-63; Paragraph 81; a user’s head movements are considered to be external events that are distinct from the virtual reality content).
However, Cole et al., Sylvain do not explicitly teach that the buffering is intelligently performed based on at least one of user analysis and content analysis to predict when a user’s head will turn, a component based on a prediction based on external events, wherein the prediction is based on time within a game and gameplay events related to the time
Reitan, however, teaches actions based on time within a game and gameplay events related to the time (Paragraph 1003).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the virtual reality content apparatus of Cole et al. as modified by Sylvain to include the selectable menu of purchasable items as in Reitan above, so the user may interact with both the applications and other elements displayed in the video (See Reitan Paragraph 49).
However, Cole et al., Sylvain, and Reitan do not explicitly teach that the buffering is intelligently performed based on at least one of user analysis and content analysis to predict when a user’s input, a component based on a prediction based on external events, wherein the prediction is based on time.
White et al., however, teaches that the buffering is intelligently performed based on at least one of user analysis and content analysis to predict a user’s input, a component based on a prediction based on external events, wherein the prediction is based on time (Paragraph 7; Paragraphs 39-48).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the virtual reality content apparatus of Cole et al., Sylvain, and Reitan to include the intelligent buffer of White et al., in order to minimize system latency. (See White et al. Paragraph 40). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483